Exhibit 99.1 Rosetta Resources Inc. Third Quarter 2014 Earnings Review Earnings Call Agenda Overview Jim Craddock Financial Update John Hagale Operational Update John Clayton Closing Remarks Jim Craddock * Overview – Jim Craddock * Strong Growth Track Record * 2014 Fourth Quarter Guidance * UPPER EAGLE FORD PILOT UPDATE * Upper Eagle Ford Pilot Program Upper Eagle Ford Pilot Program Future Plans are to pilot test the Upper Eagle Ford at North Gates & Briscoe Ranch PERMIAN HORIZONTAL UPDATE Permian – 3Q Horizontal Delineation Activity Completion Design Improvements Rate Comparisons Permian – Reeves County 3Q Completions Flowback Rates vs Upper Wolfcamp Horizontal Type Curve Cautionary Statements *
